The Supreme Court held, that though in the devise of the property, the testator denominated the children of his step daughter his grand children, his naming them so in the clause devising the property, did not entitle them to claim, under the last clause of the will, a portion of the share of one of the daughters of the testator, on her dying without issue. But
The Court of Errors held, that the term "grand children” . in this clause, embraced the children of his step daughter also, he having virtually declared such to be its meaning in the first clause.
Judgment reversed 13 to 11.